EXHIBIT 10-n

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Amendment dated as of April 28, 2003 (this “Amendment”) to the Credit
Agreement dated as of April 11, 2002, by and among General Electric Capital
Corporation, a Delaware corporation, for the benefit of itself and as agent
(“Agent”) for certain other lenders (“Lenders”), the other Credit Parties
signatory from time to time thereto, and Analysts International Corporation, a
Minnesota corporation (“Borrower”) (as amended or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, Agent and Lenders agreed to provide
certain loans and other financial accommodations to Borrower; and

 

WHEREAS, subject to the terms and conditions set forth herein, Borrower, Agent,
for the benefit of itself and Lenders, and the Credit Parties have agreed to
amend the Credit Agreement in certain respects, as set forth below.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Agent, for itself and on behalf of Lenders, Borrower and the Credit Parties
hereby agree as follows:

 


1.        AMENDMENT TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 2 OF THIS AMENDMENT, AND IN RELIANCE
ON THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 OF THIS AMENDMENT,
THE CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


 


(A)       SECTION 1.10 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

 

Borrower shall make each payment under this Agreement not later than 2:00 p.m.
(New York time) on the day when due in immediately available funds in Dollars to
the Collection Account.  For purposes of computing interest as of any date, all
payments shall be deemed received on the First Business Day following the
Business Day on which immediately available funds therefore are received in the
Collection Account prior to 2:00 p.m. New York time, provided that funds that
are received in the Collection Account when no Loans are outstanding shall incur
no interest.  Payments received after 2:00 p.m. New York time on any Business
Day or on a day that is not a Business Day shall be deemed to have been received
on the following Business Day.

 

(b)      Subsection (d) of Section 6.7 of the Credit Agreement is amended by (1)
deleting the amount “$1,500,000” and substituting in lieu thereof the amount
“$3,000,000” and (2) deleting the amount “$5,000,000” and substituting in lieu
thereof the amount “$10,000,000”.

 


2.        CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT
TO THE SATISFACTION OF THE CONDITIONS PRECEDENT THAT AGENT SHALL HAVE RECEIVED:

 


(A)           (A) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BOTH BEFORE AND AFTER GIVING EFFECT TO THE PROVISIONS OF THIS
AMENDMENT; AND

 


(B)           (B) BORROWER SHALL PAY TO AGENT FOR THE ACCOUNT OF AGENT AN
AMENDMENT FEE EQUAL TO ONE THOUSAND DOLLARS ($1,000).

 


3.        REFERENCES; EFFECTIVENESS.  AGENT AND BORROWER HEREBY AGREE THAT ALL
REFERENCES TO THE CREDIT AGREEMENT WHICH ARE CONTAINED IN ANY OF THE OTHER LOAN
DOCUMENTS SHALL REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.

 


4.        REPRESENTATIONS AND WARRANTIES.  TO INDUCE AGENT TO ENTER INTO THIS
AMENDMENT, BORROWER HEREBY REPRESENTS AND WARRANTS TO AGENT THAT:

 


(A)           (A) THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THIS
AMENDMENT ARE WITHIN ITS CORPORATE POWER, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, HAVE RECEIVED ALL NECESSARY GOVERNMENTAL APPROVAL
(IF ANY SHALL BE REQUIRED), AND DO NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH
ANY PROVISION OF LAW APPLICABLE TO BORROWER, THE ARTICLES OF

 

1

--------------------------------------------------------------------------------


 


INCORPORATION AND BY-LAWS OF BORROWER, ANY ORDER, JUDGMENT OR DECREE OF ANY
COURT OR GOVERNMENTAL AGENCY, OR ANY AGREEMENT, INSTRUMENT OR DOCUMENT BINDING
UPON BORROWER OR ANY OF ITS PROPERTY;

 


(B)           (B) EACH OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED BY THIS AMENDMENT, ARE THE LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY OR BY PRINCIPLES GOVERNING THE AVAILABILITY OF EQUITABLE
REMEDIES;

 


(C)           (C) AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH HEREIN, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE TRUE AND ACCURATE AS OF THE DATE HEREOF WITH THE SAME FORCE
AND EFFECT AS IF SUCH HAD BEEN MADE ON AND AS OF THE DATE HEREOF; AND

 


(D)           (D) BORROWER HAS PERFORMED ALL OF ITS OBLIGATIONS UNDER THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS TO BE PERFORMED BY IT ON OR BEFORE THE DATE
HEREOF AND AS OF THE DATE HEREOF, BORROWER IS IN COMPLIANCE WITH ALL APPLICABLE
TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS TO
BE OBSERVED AND PERFORMED BY IT AND NO EVENT OF DEFAULT OR OTHER EVENT WHICH,
UPON NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, HAS
OCCURRED.

 


5.        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, AND EACH
SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AMENDMENT.

 


6.        CONTINUED EFFECTIVENESS.  EXCEPT AS AMENDED HEREBY, THE CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT
ACCORDING TO ITS TERMS.

 


7.        COSTS AND EXPENSES. BORROWER HEREBY AGREES THAT ALL EXPENSES INCURRED
BY AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND CLOSING OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES, SHALL BE PART OF THE OBLIGATIONS.

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.

 

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, Security Trustee and Lender

 

 

 

 

 

By

 

 

 

Its

 

 

 

2

--------------------------------------------------------------------------------